DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comment
The Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant’s arguments, see Page 5, filed 1/20/2022, with respect to the rejection(s) of Claims 1-10 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent No. 5238507 (“Kugimiya et al.”).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 5238507 (“Kugimiya et al.”) in view of US Patent No. 6720074 (“Zhang et al.”). 

Regarding the limitation “obtained as a result of oxidation of the metal grains” and “the inter-bonding of oxide films is generated by heat treatment”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  In the instant case, Kugimiya et al. teach its oxide films consisting at least one common element in the metal grains and formed by way of an oxidation treatment (e.g. aluminum oxide) (Col. 3: Lines 66-68).  

However, Zhang et al. teaches a magnetic material comprising a grain compact in which metal grains having oxide films are compacted, wherein its oxide films contain highly dielectric or insulating substances.  Zhang et al. further teaches that such suitable materials include amorphous or crystalline alumina (Col. 4: Lines 25-37).  Thus, Zhang et al. teaches its grain compact are mutually bonded with adjacent metal grains by inter-bonding of the oxide films, which the respective metal grains are provided, and at least some of the bonding of oxide films takes a form of bonding of crystalline oxides/continuous lattice bonds.  It would have been well within the purview of one of ordinary skill in the art at the time of the invention to have Kugimiya et al.’s dielectric/insulative aluminum oxide be crystalline.  One of ordinary skill in the art would be well aware that dielectric/insulative materials are either crystalline or amorphous.  Thus, choice of a crystalline dielectric/insulative structure, given only two alternatives, would be well within the level of ordinary skill in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Kugimiya et al.’s alumina films bonding be based on continuous crystalline lattice bonds (i.e. crystalline aluminum oxide) in order to desirably insulate the magnetic grains from each other.

With regards to Claims 4-6 and 8, Kugimiya et al. teaches a magnetic material comprising a sintered grain compact in which metal grains provided, respectively, with oxide films are compacted, wherein: the metal grains are constituted by Fe-Si-M soft magnetic alloy where M represents a metal element that oxidizes easily than iron (e.g. Fe-Si-Al), and a size of the metal grains based on d50 is 0.1-100 µm, all the metal grains in the sintered grain compact are mutually bonded with adjacent metal grains by inter-bonding of the oxide films with uneven 
Regarding the limitation “obtained as a result of oxidation of the metal grains” and “the inter-bonding of oxide films is generated by heat treatment”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  In the instant case, Kugimiya et al. teach its oxide films consisting at least one common element in the metal grains and formed by way of an oxidation treatment (e.g. aluminum oxide).  
As set forth above, Kugimiya et al. teaches, for example, its metal grains comprise of Fe-Si-Al.  Kugimiya et al.’s inter-bonding oxide films are dielectric or insulating substances, such as aluminum oxide (Col. 3: Lines 31-38).  Kugimiya et al. does not explicitly teach its oxide films takes a form of bonding of crystalline oxides.  Kugimiya et al. teaches its magnetic material to be used in a magnetic core (Col. 1: Lines 6-11), however, Kugimiya et al. does not specifically disclose the nominal coil component having a coil on an interior or surface of the magnetic material/element body.
 et al.’s alumina films bonding be based on continuous crystalline lattice bonds (i.e. crystalline aluminum oxide) in order to desirably insulate the magnetic grains from each other.
	Zhang et al. further teaches a coil is formed on a surface of or inside a magnetic material comprising a grain compact of metal grains having oxide films (Col. 8: Lines 56-57).  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Kugimiya et al.’s magnetic material/element body in a coil component in order to effectively use the magnetic material/element body with inductance.  

With regards to Claims 9 and 10, the limitation(s) “some of the internal voids are connected to a surface of the sintered grain impact” in the claims, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., multiple voids are connected to a surface of the sintered grain compact, it essentially forms a large void from the surface of the sintered grain compact.    The instant claim does not recite the depth, size, etc. of said void(s).  Therefore, it is the Examiner’s contention that Kugimiya et al. teaches some of the internal voids are connected to a surface of the sintered grain compact.  Please see Examiner’s annotated Figures 4 and 5 of Kugimiya et al. demonstrating the Examiner’s position of no structural difference between the claimed limitation and Kugimiya et al.’s invention.  

    PNG
    media_image1.png
    276
    497
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    412
    482
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    419
    632
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    342
    627
    media_image4.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 6051324 (“Moorhead et al.”) discloses a magnetic material comprising crystalline oxide films (Col. 2: Line 57 bridging over to Col. 3: Line 8, Col. 3: Lines 29-31, and Col. 4: Lines 25-30, 39-40, and 53-65). 

US Pub. No. 20020043303 (“Takemoto et al.”) discloses a magnetic material comprising Fe-Si-M soft magnetic metal grains, an insulating binder, and voids ([0020], [0021], [0030], [0033], and [0034]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785